Citation Nr: 1539571	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-33 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for residuals of a stroke.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Counsel





INTRODUCTION

The Veteran had active duty service from April 1980 to August 1980, from August 1981 to August 1984, and from May 1985 to May 1990.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of stroke.  In September 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2011.

In a September 2014, the Board issued a decision on the matter.  In October 2014, the Board issued an order to vacate the prior September 2014 Board's decision due to outstanding hearing request.  Subsequent to the Board's September 2014 Board decision, the Veteran's attorney at the time  provided Board staff with copies of email exchanges between the attorney and RO staff granting his request to postpone a  scheduled hearing.  In October 2014, the Board found, that as the Veteran had, through counsel requested postponement of his hearing, the Board's September 2014 decision constituted a denial of due process.   See 38 C F R § 20 904 (a)(3) (2015). 

In November 2014, the Board remanded the claim for a Board  video conference hearing.  In April 2015 correspondence, the Veteran was notified that a hearing had been scheduled in May 2015.  In April 2015 correspondence, the Veteran indicated that he would attend the scheduled hearing.   In subsequent email correspondence, the Veterans attorney at the time  indicated that the Veteran no longer desired to hearing; however, in August 2015 correspondence, the Veteran was notified that another Board hearing had been scheduled in September 2015.  In August 2015 correspondence, the Veteran indicated that he wished to withdraw his Board hearing request.  The Board thus finds there is no Board hearing request pending at this time.  See 38 C.F.R. § 20.704(e) (2015).

As regards the matter of representation, the Board observes that, in October 2012, the Veteran executed  a VA Form 21-22a Appointment of Individual as  Claimant's Representative)in which he appointed private attorney George C. Piedmont as his representative.  In April 2015, the Veteran executed a  VA Form 21-22a, in which he appointed private attorney Deanna M. Adamson as his representative.  However, in  May 2014, then again in August 2015, the Veteran executed a  VA Form 21-22 (Appointment of Veteran Service Organization as Claimant's Representative) in which he appointed the North Carolina Division of Veterans' Affairs as his representative; that organization remains the Veteran's representative.  

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system. 

For reasons expressed below, the claim on  appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when f further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran seeks section 1151 compensation for additional disability, namely residuals of a stroke, as a result of an adverse reaction to medication prescribed to him during treatment at the Salisbury VA Medical Center (VAMC) prior to May 2009.  

Under 38 U.S.C.A. § 1151, compensation is awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment or examination furnished under any law administered by VA, and the negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment; or (B) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151(a).

In his November 2009 claim, the Veteran reported that he went to the emergency room at the Salisbury VAMC on May 5, 2009 due speech impairment, trouble with standing and walking, and soreness in his neck.  He indicated that for months prior to his emergency room visit he experienced difficulty with concentration, balancing, and operating a motor vehicle.  He claimed that he was given a shot and returned home.  He returned to the emergency room the next day on May 6, 2009 and was admitted to the hospital.  He stated that there were findings of accelerated hypertension, recurrent ventricular tachycardia, acute posterior left subinsular stroke, and hypertensive cardiovascular disease due to an adverse reaction to the medications he was previously prescribed by VA, including lisinopril, atenolol, hydrochlorothiazide (HCTZ).  He claimed that his medications were changed while he was in the hospital and that the hospital physician found that the Veteran's stroke was due to his mediation. 

In a November 2010 statement, the Veteran claimed that prior to having the stroke, he informed his primary care physician that he did not feel well on his prescribed medication.  He reported that the dosage of his medicine was increased and he had a stroke a shortly thereafter.  

A review of treatment records from the Salisbury VAMC includes records dated in July 2008, reveal that the Veteran began to itch and develop a rash shortly after taking atenolol.  Subsequent treatment records report that the Veteran had an allergic/adverse reaction to this medication.  An August 2008 VA treatment revealed that the Veteran was taken off HCTZ and started on 10 mg of lisinopril.  Later in August 2008, the dosage of lisinopril was increased to 20 mg daily and the Veteran reported around the same time that his rash was worse.  On December 2008 VA Compensation and Pension examination, the examiner noted that the Veteran was taking HCTZ and lisinopril.  

On May 5, 2009, the Veteran sought emergency treatment at the Salisbury VAMC for right arm and leg numbness.  He indicated that he had difficulty with his arm since lifting heavy gardening equipment two days prior.  He also sated his girlfriend noticed some deviation of the mouth when he turned his head.  A head CT without contrast revealed decreased attenuation in the left subinsular cortex.  The Veteran was advised to remain in the hospital overnight for neuro checks and a neurological consultation to evaluate for possible subinsular stroke.  Although the Veteran initially agreed to the admission, he later changed his mind.  Treatment notes document that he signed an against-medical-advice (AMA) form indicating that "if his symptoms worsen or [stroke-like] signs or even death happens, he will be responsible himself.  Pt understands risks but does not want to be admitted."

The following day, the Veteran returned to the Salisbury VAMC and was admitted with continued symptoms.  A May 7, 2009 MRI was consistent with acute infarct, which corresponded with the area of hypodensity described in the head CT from May 5, 2009.  In addition, the Veteran identified a cough with Lisinopril, and his medications were changed to losartan, amlodipine, and interim hydralazine.  Treatment notes indicate the Veteran was counseled "extensively" with regard to hypertension medications.  Atenolol and HCTZ were both listed in his allergen profile.  His blood pressure was monitored throughout his hospital stay, and the Veteran reported an improvement in symptoms.  He was discharged on May 11, 2009.  The discharge note indicates the Veteran was "not ready for discharge.  However you have made a decision to be discharged before your evaluation is complete, before we are certain you are safe and stable enough."

In May 2010, a medical professional evaluated the Veteran's claim, noting his report of chronic neck pain radiating down his arms and sedative narcotics as impeding his ability to work and drive.  However, the examiner concluded that the VA exercised the care expected for a stroke in treating the Veteran.  The examiner indicated the Veteran's stroke occurred before arriving to the first emergency room visit, as reflected in his reported onset of symptoms two days prior.  Moreover, the examiner noted that the MRI performed on May 7, 2009 correlated to the CT performed on May 5, 2009, which indicates that the stroke occurred prior to the first emergency room visit because it was noted on the CT scan.  Significantly, the Veteran signed an AMA form before leaving the hospital on May 5, 2009.  The examiner also noted that the Veteran was specifically not given HCTZ or atenolol during his VA treatment; both medications were noted as allergens for the Veteran.  Finally, the examiner noted the Veteran left the hospital against medical advice on May 11, 2009.

The Board acknowledges that the medication change occurred after the Veteran had already experienced an acute infarction and there was no evidence that the Veteran was provided atenolol or HCTZ by VA during his hospitalization.  Unfortunately, however, in this case, the VA opinion did not address the Veteran's contentions that his stroke was a result of an adverse reaction to medication prescribed to him, namely, atenolol, HCTZ, and lisinopril, during treatment at the VAMC in Salisbury prior to him seeking emergency care in May 2009.  Additionally, the Board notes that recent VA treatment records include a more comprehensive list of medications that caused the Veteran allergies/adverse reactions, including, atenolol, HCTZ, hydrochlorothiazide, lisinopril, gabapentin, tramadol, and trazodone.  

Accordingly, and given the other development being accomplished (as noted below), the Board finds that further medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete clearly-stated rationale-is needed to resolve the claim on appeal.  See 38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Hence, the Veteran should be scheduled to undergo VA examination by an appropriate physician. The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  
Prior to arranging for the Veteran to undergo VA examination, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file. 

As for VA records, the claims file reflects that the Veteran had received treatment from the Salisbury VAMC and that records from that facility dated through April 2014 have been associated with the electronic files; however, more recent records may exist.  Additionally, any records reflecting the Veteran being prescribed atenolol, HCTZ, lisinopril and experiencing an adverse reaction to medication prior to May 2009 should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Salisbury VAMC all records of pertinent treatment (prior to May 2009 and from April 2014) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining to  the Veteran hat he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ  should specifically request that the Veteran furnish, or furnish appropriate  authorization to enable it to obtain outstanding, pertinent private (non-VA) treatment records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ  should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The AOJ's adjudication of the claim should include consideration of all additional evidence added to the record since the  last adjudication of the claim.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Salisbury VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran (to include records pertaining to any adverse reactions to medication, including prescribed lisinopril, atenolol, HCTZ/hydrochlorothiazide) prior to May 2009.  Also, obtain pertinent records from Salisbury VAMC dated since April 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 
 
2.  Send to the Veteran and his representative  a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 
 
4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain medical information in connection with claim for compensation for residuals of a stroke.

The contents of the entire, electronic claims file,, to include a complete copy of this  REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented history and lay assertions.
All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current residuals of stroke. 

Then, the physician should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the Veteran incurred additional disability residual to a stroke as the result of any VA treatment in which he was prescribed lisinopril, atenolol, HCTZ/hydrochlorothiazide prior to May 2009.  

If so, the physician should also opine as to whether the proximate cause of such disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.

In addressing the above, the physician must consider all medical and other objective evidence of record, as well as all lay assertions.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 
 
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the record since the last adjudication) and legal authority.
 
7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative  an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


